PER CURIAM.
Appellants appeal the district court’s order dismissing their complaint without prejudice. The district court dismissed the complaint, because it failed to comply with Fed.R.Civ.P. 8, 12, in that the complaint was both too lengthy and too vague. Because Appellants may cure these defects by amending the complaint, the dismissal without prejudice is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We therefore dismiss the appeal. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED